Citation Nr: 0411669	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for chronic alcoholism 
claimed as secondary to the service- connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected PTSD.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1968 to April 1970.  
The veteran's DD-214 personnel record indicates that he 
received the National Defense Service Medal, the Combat 
Infantry Badge, and the Bronze Star Medal, among others.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO decision that denied service 
connection for chronic alcoholism secondary to his service-
connected PTSD.  

In December 2003, the Board requested an independent expert 
medical opinion with respect to the claim of service 
connection for alcoholism secondary to PTSD.  That opinion 
was received by the Board in March 2004, and the veteran was 
given a 60-day period to review the opinion and submit 
further evidence.  

Regarding the veteran's other issues on appeal, in a March 
1998 RO decision, the veteran was granted service connection 
with an initial 30 percent disability evaluation for PTSD.  
In August 1998, the RO received the veteran's timely appeal 
of the RO's initial grant of service connection for PTSD and 
his claim for TDIU.  

In August 1999, the RO denied the veteran's claims for a 
higher initial rating for PTSD and TDIU.  The veteran 
submitted his notice of disagreement to the August 1999 RO 
decision.  In a December 1999 rating decision, the RO 
increased the veteran's disability evaluation for PTSD to 50 
percent, effective on November 22, 1999.  

The claims for a higher initial rating for his service-
connected PTSD and TDIU are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

The veteran's chronic alcohol abuse is shown as likely as 
not to have been caused or aggravated by the service-
connected PTSD.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
chronic alcohol abuse is proximately due to the result of 
his service-connected PTSD. 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §3.310(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In view of the Board's favorable decision in this appeal 
with respect to the claim of service connection for chronic 
alcoholism secondary to the service-connected PTSD, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by service- 
connected disease or injury. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non- prescription drugs for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects. 38 C.F.R. § 
3.301.  

The controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol 
or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. With 
respect to alcohol and drug abuse, section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Public Law 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment 
of compensation for a disability that is a result of a 
veteran's own alcohol or drug abuse. See 38 U.S.C.A. § 1110.

Section 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, 
an injury or disease incurred during active service will not 
be deemed to have been incurred in line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs. 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301 (2001). Here, the veteran 
argues that he developed drug and alcohol abuse secondary to 
service-connected PTSD.  

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct." See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3). The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).  

In VAOPGCPREC 2-98, the VA General Counsel held that 38 
U.S.C.A. § 105(a), as amended by section 8052(a) of the 
OBRA, prohibits a grant of "direct service connection" for 
drug or alcohol abuse on the basis of incurrence or 
aggravation in line of duty during service.

The CAVC held in Barela v. West, 11 Vet. App. 280 (1998) 
that service connection, but not compensation, could be 
granted for drug or alcohol abuse on a secondary basis.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
rehearing en banc denied, 268 F.3d 1340 (2001), the CAVC 
found that 38 U.S.C.A. § 1110 permits a veteran to received 
compensation for an alcohol-abuse or drug-abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability. 

According to the Fed. Cir., § 1110 precludes compensation 
only in two situations: (1) for primary alcohol abuse 
disabilities; and (2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse. The CAVC defined "primary" as meaning an alcohol 
abuse disability arising from voluntary and will drinking to 
excess.  

In Allen, the CAVC held that a veteran can receive 
compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service- connected disability.  

The Allen decision explicitly overruled prior decisions on 
this subject from the CAVC, including in particular Barela 
v. West, 11 Vet. App. 280 (1998). (The Allen decision also 
appears to overrule, either in total or in part, two 
precedent opinions issued by the VA General Counsel, 
including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  

In March 1993, the veteran entered a private substance abuse 
treatment program for his excessive drinking.  He was noted 
to be a long-standing alcoholic, having had his first drink 
at age 9.  The veteran was noted to have lost his roofing 
business because of his drinking problem.  The diagnosis was 
that of chronic alcoholism.  

In May 1993, the veteran underwent an examination for Social 
Security disability determination.  The examiner noted the 
veteran's military service and 15 year history of 
unemployment as a roofer.  

The veteran was forced to close his roofing business and 
worked in manual labor until his back disability caused him 
to retire.  He admitted to completing an alcohol 
rehabilitation course in April 1993 with continued 
participation in Alcoholics Anonymous (AA).  His longest 
period of sobriety was 34 days.  The veteran did not 
manifest any significant psychopathology other than alcohol 
abuse.  

The examiner's diagnostic impression was that of alcohol 
dependency in remission.  The primary diagnosis for 
disability determination was mild anomalies of the lumbar 
spine with a secondary diagnosis of alcohol dependency in 
remission.  

In May 1994, the veteran was admitted to VA for 
detoxification and abdominal complaints.  He stated that he 
had been drinking heavily since age 9.  He stated that he 
lacked energy unless he drank.  The veteran was irregularly 
discharged from this program.  The veteran returned in 
August and September 1994 for substance abuse treatment with 
assessments that he would continue to drink.  

In October 1995, the veteran was referred to VA for 
rehabilitation.  He had previous involvement in the VA 
substance abuse program was in May 1994 but did not complete 
the course.  Also, the veteran was noted to be on Social 
Security disability.  In November 1995 the veteran 
hospitalized at VA for detoxification from alcohol abuse.  
He stated that he drank "to keep nerves down."  

In an April 1996 note, the veteran stopped attending AA 
meetings due to lack of motivation and energy.  He had 
relapsed once since his November 1995 detoxification.  

In a December 1996 clinical note, the veteran was reported 
to use alcohol because it "quieted him down."  An examiner 
referred the veteran for mental health evaluation of the 
veteran's long history of alcohol abuse and possible 
underlying chronic depression.  

In a January 1997 nursing and doctor's note, the veteran had 
relapsed one year following his last AA meeting.  He 
reported that he went off his antidepressant medication and 
began drinking instead.  In February 1997, the veteran was 
admitted into a VA detoxification and rehabilitation 
program.  

The veteran reported a relapse in his alcohol consumption 
and a desire to seek rehabilitation.  He was discharged in 
March 1997 with an Axis I diagnosis of alcohol dependence.  
In an April 1997 doctor's note, the veteran was noted to 
have been sober for 2 months.  He still had homicidal 
ideation but reported feeling unmotivated in doing things.  

In a May 1997 PTSD program note, the veteran expressed an 
urge to drink in order to cope with stress.  He stated that 
his life stressors caused him to "increased difficulty with 
intrusive memories of Vietnam."  

In June 1997, the veteran was admitted for VA inpatient PTSD 
treatment.  The veteran reported a long history of chronic 
PTSD symptoms that he claimed started since he was in 
Vietnam.  He noted years of self-medication with alcohol 
with a few treatments for alcohol abuse.  His Axis I 
diagnosis at discharge was that of PTSD with alcohol and 
nicotine dependence.  

In November 1997, the veteran was examined for VA purposes.  
The veteran reported a childhood that involved verbal and 
physical discipline, poverty, and 8th grade education.  He 
was drafted into the US Army at age 18 and served in combat 
in Vietnam.  The veteran stated that he began drinking 
"during the Army and after Vietnam he got drunk and stayed 
that way most of the time until the present."  He gained 
control of his drinking as a result of his failing health 
and inability to earn money to meet his expenses.  The 
examiner's Axis I diagnosis was that of alcohol abuse and 
symptoms of PTSD.  

In June 1999, the veteran was examined for VA purposes.  He 
was involved in VA psychiatric treatment for approximately 6 
years and participated in the inpatient PTSD program.  The 
veteran also had been hospitalized for alcohol related 
problems on several occasions.  

The examiner noted the veteran's "extremely virulent 
problem with alcohol" to include quitting his job as a 
roofer in 1982 and remaining drunk until approximately 4 or 
5 years ago when he had a 4-year period of sobriety until 
about 2 days prior to his VA examination.  

The veteran was reported to be a firm believer that his 
alcoholism was caused by his combat experiences in Vietnam, 
despite his family history of alcoholism.  

The examiner's overall clinical impression of the veteran 
was PTSD of moderate severity.  The examiner noted that the 
major proportion of the veteran's problems was caused by 
financial difficulties, which were "direct products of his 
alcoholism and of his major degenerative joint disease 
rather than of his PTSD per se."  

The examiner's Axis I diagnosis was that of "PTSD, chronic, 
moderate in intensity" with "alcohol dependence, chronic, 
very severe, currently and recently active."  

The examiner noted that the veteran's alcoholism was "only 
partially caused by and a byproduct of the PTSD."  The 
examiner opined that the veteran "would have demonstrated 
alcoholic tendencies at some point in his life whether he 
had been in Vietnam or not because of his strong family 
history and the socioeconomic forces brought to bare in that 
regard."  

In an August 2000 psychosocial history, the veteran reported 
that he was treated 4 times for alcohol abuse and was 
treated twice for drug abuse.  On psychiatric examination, 
the veteran reported having serious depression, anxiety, and 
difficulty understanding, concentrating, or remembering 
within the past 30-days.  He reported serious thoughts of 
suicide but no suicide attempts in the past 30 days.  

In August 2000, the veteran was hospitalized for VA 
inpatient PTSD treatment.  He was irregularly discharged 
from the program.  His diagnoses at admission included 
alcohol and nicotine dependence, PTSD, and a history of low 
back pain.  

In September 2000, the veteran was hospitalized for VA 
alcohol treatment.  His chief complaint was that he "fell 
off the wagon again."  He was last admitted into VA 
rehabilitation in 1997.  The veteran left the program under 
irregular discharge.  His diagnoses at admission included 
those of alcohol and nicotine dependence, PTSD, and a 
history of low back pain.  

In an August 2001 outpatient treatment note, the veteran 
reported a 2-year period of sobriety.  PTSD was diagnosed as 
chronic and the veteran had a GAF score of 35 to 45.  

In December 2003, the Board requested an independent medical 
expert opinion that was completed in March 2004.  In a 
letter dated in April 2004, the RO informed the veteran that 
he had 60 days to review the opinion and submit additional 
evidence.  While the veteran's time limit has not expired 
and the veteran has not waived the 60-day period, the 
Board's decision presents no prejudice to the veteran given 
the favorable outcome of this issue on appeal.  

The independent medical examiner noted his review of the 
veteran's claims folder and opined that it was as likely as 
not that the veteran's alcoholism was caused or aggravated 
by his service-connected PTSD.  He observed that the 
evidence reflected "a pattern of repeated relapses to 
excessive alcohol use associated with the [veteran's] 
reported increases in PTSD symptomatology."  

The expert examiner reported that, during the veteran's 
periods of sobriety, he continued to have intrusive 
nightmares, flashbacks, generalized numbing of 
responsiveness, social detachment, and difficulty with 
relationships, concentration, and attentiveness.  

Most notably, the examiner opined that 

While [the veteran's] family history of 
alcoholism on the paternal side and 
history of childhood neglect certainly 
constitute[d] meaningful risk factors 
for the later development of primary 
anxiety disorders, depressive 
disorders, and substance abuse 
disorders, in [the examiner's opinion], 
the combat experiences of the veteran 
were the precipitating factor for his 
continued dysfunction and chronic 
psychiatric disability.  One [might] 
speculate that [the veteran] [might] 
have become alcohol dependent without 
the PTSD, but the pattern of relapse 
reflected in the records suggest[ed] 
that the alcohol dependence [was] 
likely as not secondary to PTSD.  

Significantly, the Board notes that the March 2004 
independent medical expert opinion is unequivocal in the 
finding that the veteran's alcohol abuse developed secondary 
to service-connected PTSD.  Furthermore, the expert examiner 
provided a detailed rationale for his conclusions.  

For the reasons stated hereinabove, the Board finds that the 
evidence is in relative equipoise regarding the veteran's 
claim.  

Accordingly, he is entitled to the application of the 
benefit of the doubt and the Board finds that he developed 
chronic alcoholism as secondary to his service-connected 
PTSD, thereby warranting a grant of entitlement to service 
connection on a secondary basis. See Gilbert, supra.  



ORDER

Service connection for chronic alcoholism as secondary to 
PTSD is granted.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 
rating of 30 percent for PSTD, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective on August 25, 1997, the date 
of receipt of the initial claim for service connection.  

In subsequent RO decisions, the veteran's PTSD disability 
evaluation was increased to 50 percent, effective on 
November 22, 1999.  He has contended that his PTSD 
disability warrants a higher evaluation.  

Accordingly, the RO must consider whether since the initial 
rating, ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a statement in support of claim dated in October 2001, 
the veteran reported that he received VA treatment for his 
PTSD.  While the record contains outpatient treatment 
records dated as late as August 2001, there are no records 
associated with the veteran's claims folder that reflect 
more recent treatment.  VA is obligated to obtain relevant 
treatment records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Further, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a 
specific document in the record that provides the necessary 
notice.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not received this notice with respect to his 
increased rating claim for PTSD or his claim for TDIU.  

With respect to the veteran assertions regarding TDIU, 
further development is necessary to determine whether the 
veteran's claimed unemployability is due to his service-
connected disability.  It is unclear whether the veteran is 
unable to work because of his PTSD, his alcoholism, or his 
low back disability.  

The veteran has not worked since 1982 and there is evidence 
that in July 1994 he was awarded Social Security 
Administration (SSA) disability benefits based on his 
chronic alcohol dependence, and chronic cervical and 
lumbosacral pain.   

Additionally, the veteran was afforded a VA examination in 
June 1999, however, 
a current examination is needed to determine whether an 
increased rating for PTSD is warranted.  

Given the time period since the veteran's most recent VA 
opinion, evidence of ongoing treatment, and the veteran's 
complaints of increased severity of his PSTD disability, a 
current examination is warranted.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following 
actions:

1.  The RO should take appropriate 
steps to provide the veteran with a 
VCAA notice letter pertaining to his 
claims for an increased rating for PTSD 
and for a total rating due to 
individual unemployability based on a 
service-connected disability.  

2.  The RO should obtain any medical 
treatment records for the service-
connected PTSD from VA for the period 
from August 2001 to the present.  

3.  The RO should arrange for the 
veteran to undergo a VA examination to 
obtain information as to the severity 
of the service-connected PTSD.  The 
entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  
The examiner should describe all 
symptoms of his PTSD and opine as to 
whether service-connected disability 
precludes the veteran from securing and 
following substantially gainful 
employment.  The examiner should also 
describe what role other non-service 
connected conditions, if any, preclude 
the veteran from securing and following 
substantially gainful employment.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



